Citation Nr: 1003212	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-00 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDING OF FACT

The Veteran does not have headaches or sinusitis that had 
onset during active service, were aggravated by his active 
service or are otherwise related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for headaches and 
sinusitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a claim received in June 2003, the Veteran contended that 
VA disability compensation benefits are warranted for 
sinusitis which he asserts developed due to exposure to toxic 
chemicals used aboard ship during his active service.  He 
also contended that VA compensation disability benefits were 
warranted for a head injury with headaches which he asserted 
began in 1969.  

Responding to a request from the Veteran, the RO provided him 
with a copy of his service treatment records in January 2006.  
In a letter received in July 2006, the Veteran explained the 
inservice event that the Veteran alleges gave rise to 
headaches, as follows:  

Also missing from my medical records was 
the head injury received from loose deck 
plates aboard the USS Coucal ASR-8.  My 
injury was received when I fell against a 
water tight knife edge with the back of 
my head.  I was carried off the ship via 
stretcher to the emergency clinic and was 
confined to my bunk for several days 
following the accident.  

In a letter received in April 2007, the Veteran reported this 
alleged incident as follows:  

The second major event happened about the 
USS COUCAL ASR-8.  After several days of 
painting with red lead, yellow 171 primer 
and epoxy primers (all toxic chemicals) 
with no respiratory protection, I woke up 
one Saturday and got out the rack.  I 
passed out and fell against the knife 
edge of a doorway and cut open the back 
of my head.  I was put in a stretcher and 
was rushed to the base clinic.  My 
medical records of 18 Jan, 1969 state 
that I passed out from standing up too 
fast.  In reality my passing out was the 
resultant of the accumulation of toxic 
chemicals and fumes while working on the 
ship.  It took several days to recover.  
I still have headaches now and then from 
that injury.  

January 18, 1969 service treatment records show that the 
Veteran "stood up to (sic) fast and suffered syncope, fell 
striking posterior head on latch."  X-rays were negative; 
the injury was cleansed and sutured, he was given a tetanus 
shot, and returned to duty.  A July 1971 report of medical 
examination for release from active duty includes normal 
head, scalp and neurologic clinical evaluations.  There is no 
mention of residuals of the injury of June 18, 1969, more 
than two years earlier, and there is no mention of headaches.  

Indeed, other than listing that the Veteran had a scar of his 
right leg the examination report at separation shows that the 
Veteran was completely normal, providing evidence against 
this claim.  

As to sinusitis, the Veteran complained of a sore throat, 
sinus congestion, and a cough in February 1968, was diagnosed 
with sinusitis and a "viral throat" and prescribed Actifed.  
He was also seen for nasal congestion, a sore throat, 
headache and stomach cramps in November 1967.  There is no 
finding of chronic sinusitis and the lack of reports of 
anything other than those of November 1967 and February 1968 
is evidence against a finding that the Veteran had anything 
other than acute episodes of sinusitis in February 1968 and 
November 1967.  

At separation from service the July 1971 report of medical 
examination shows that he had a normal clinical evaluation of 
his sinuses.  

The Veteran has not alleged that he has had symptoms of 
sinusitis continuously since service.  Rather in his January 
2006 substantive appeal he reported that "sinus problems 
have developed over time medical treatment was provided by 
Kaiser and private Ear/Nose/Throat doctors.  As I get older 
it is getting worse."  

The Veteran does not say that he has had headaches since he 
lacerated his scalp in 1969.  Rather, in a letter received in 
April 2007 the Veteran stated "I still have headaches now 
and then from that injury."  This is not a report of 
continuity of headaches since 1969.  Rather, on its face it 
is an assertion that headaches which he suffers from "now 
and then" are due to that injury.  

Essentially, the Veteran has offered his opinion as to the 
etiology of his reported current headaches and sinus 
symptoms.  The Veteran has not demonstrated that he has any 
knowledge or training in determining the etiology of such 
conditions.  In other words, he is a layman, not a medical 
expert.  The Board recognizes that there is no bright line 
rule that laypersons are not competent to offer etiology 
opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (rejecting the view that competent medical 
evidence is necessarily required when the determinative issue 
is medical diagnosis or etiology).  Evidence, however, must 
be competent evidence in order to be weighed by the Board.  
Whether a layperson is competent to provide an opinion as to 
the etiology of a condition depends on the facts of the 
particular case.  

In Davidson, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) drew support from Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its 
holding.  Id.  In a footnote in Jandreau  the Federal Circuit 
addressed whether a layperson could provide evidence 
regarding a diagnosis of a condition and explained that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran seeks to offer etiology opinions rather 
than provide diagnoses, the reasoning expressed in Jandreau  
is applicable.  The Board finds that the question of whether 
the Veteran currently has headaches due to his lacerated 
scalp in 1969 (or any other injury in service many years ago) 
and the question as to whether he currently has sinusitis due 
to exposure to paint during service are too complex to be 
addressed by a layperson.  This connection or etiology is not 
amenable to observation alone.  Rather it is common knowledge 
that such relationships are the subject of extensive research 
by scientific and medical professionals.  Hence, the 
Veteran's opinion of the etiology of any current headaches 
and sinusitis is not competent evidence and entitled to low 
probative weight.  

The service treatment records are evidence against the 
Veteran's claims.  This is because the service treatment 
records show that more than two years after his two short 
term episodes of sinus symptoms and his head laceration he 
was "normal" with no residuals.  This tends to show that he 
had no disability from the head laceration and no chronic 
sinus condition.  

Post service, the first evidence of sinus symptoms is found 
in 1988 treatment notes from Kaiser Permanente.  In July 1988 
the Veteran reported nasal congestion of three months 
duration (many years after service) and intermittent sinus 
pressures with onset following recent air travel.  He was 
diagnosed with sinusitis.  In October 1988 he reported that 
he had had a sinus infection for months and that he had 5 to 
6 months of intermittent facial pain, congestion, and nasal 
stuffiness.  He was assessed with an allergic upper 
respiratory infection and post nasal drip.  In December 1989 
he reported a one week history of flu-like illness and was 
found to have bronchitis, nasal rhinorrhea was noted.  In 
March 1992 he reported sinus pain and congestion of one week 
duration.  In July 1992 he reported a history of nasal 
symptoms with occasional breathing difficulties.  Where he 
had a deviated symptom was questioned.  In March 2000 the 
Veteran reported that he snored for the past four years.  
There appears to be a question as to whether he had nasal 
allergies but was prescribed amoxicillin and Sudafed.  In 
January 2002 he reported an episodic sneeze.  He was assessed 
with allergic rhinitis and was referred for allergy consult.  

Of record is a detailed report of a February 2002 allergy 
consultation.  The Veteran reported that he had longstanding 
difficulties with nasal congestion and postnasal drainage, 
perhaps beginning in childhood (again, such a statement is 
found to provide evidence against this claim as it clearly 
indicates that the Veteran himself, at this time, does not 
associated his problem with service, but his childhood).  He 
reported that the symptoms had progressed over time and he 
now had perennial problems.  He reported that his symptoms 
were worse during season changes and perhaps during cold 
weather.  X-rays of his sinuses had been obtained as recently 
as November 2001 and showed no abnormality.  

The Veteran reported that he was a nonsmoker, having stopped 
smoking 20 years earlier.  After testing, an impression was 
rendered of chronic nasal congestion and postnasal drainage 
without indication of contributory allergic inflammation.  
The physician explained that the most likely explanation was 
vasomotor or irritation provoked rhinitis.  He was prescribed 
a trial of nasal spray to be used on an as needed basis.  

In November 2002, the Veteran again reported sinus problems.  

There are no reports in these treatment records of headaches.  
A July 2000 emergency department report documents that the 
Veteran presented with a 3 centimeter long 1 centimeter deep 
laceration to the left parietal area.  The laceration was 
scrubbed, irrigated, and closed with staples.  A skull x-ray 
was recommended but the Veteran declined.  He was discharged 
to home.  

These post service treatment records provide evidence against 
the Veteran's claim for service connection for sinusitis.  
First, the earliest record is from 1988, some 27 years after 
separation from service, tending to show that he did not have 
sinus problems of any significance until many years after 
service.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(a long period of time with no reports of symptoms can be 
considered in deciding whether service connection is 
warranted).  

The Board has considered that the Veteran reported a lifelong 
history of sinus problems going back to childhood.  However, 
the Veteran was not diagnosed with sinusitis or even chronic 
rhinitis but merely chronic nasal congestion and postnasal 
drainage.  Rather his reports are of nothing more than 
relatively infrequent nasal symptoms over the period 
encompassed by the Kaiser Permanente records of 14 years.  
This tends to show that the Veteran has not ever had an 
injury or disease involving his sinuses and therefore has no 
sinus disability.  Furthermore, as the Veteran was shown to 
have normal clinical head, sinuses, and neurological 
evaluations at separation from service, as well as at 
enlistment into service as shown in a May 1967 report of 
medical examination, thee evidence is against a grant of 
benefits based on aggravation of any sinus problems which the 
Veteran reports he has had since childhood.  

Second, and more importantly for this case, although the 
Veteran was treated for his symptoms several times there is 
no report of any connection between his symptoms and his 
service.  His opinion that his sinus problems are somehow 
related to exposure to chemicals during service is not based 
on anything.  Given the complete lack of mention of exposure 
to chemicals some 30 years earlier to any of his reported 
symptoms, the Board finds that the Veteran has merely come up 
with this theory without a basis.  Given the treatment 
records and that the Veteran first announced this theory of 
causation in his claim; the Board finds that any relationship 
between the Veteran's service and any current sinus or nasal 
symptoms is of no evidentiary value.  

These treatment records also provide evidence against the 
Veteran's claim for service connection for headaches.  There 
is no mention of headaches in any of the post-service medical 
records.  In this regard, the Board is not stating that the 
Veteran has never had a headache.  The Board assumes, without 
deciding, that he has had a headache since discharge from 
service.  However, there is no competent evidence that his 
headaches are related to his inservice head laceration.  The 
Veteran has merely speculated as to a relationship.  

Additionally, as to the Veteran's contention that an 
inservice head injury left headache residuals, the Veteran's 
statements indicate that the significance of that injury to 
the Veteran is recent and not based on any long standing 
headaches occurring since the injury.  This is shown by the 
Veteran's inconsistent account of the injury.  In January 
2006 he reported that his injury occurred due to loose deck 
plates.  In April 2007 he reported that the injury occurred 
because he passed out after exposure to paint the day before.  
These statements show that the Veteran has merely provided an 
interpretation of his service that is based on pure 
speculation.  This tends to show that the claim for service 
connection is without merit.  

Finally, the Board would expect that if the Veteran ha 
chronic headaches since his head laceration 30 years earlier 
he would have at least mentioned such symptoms and his theory 
when he sought treatment for a head laceration in July 2000. 

The post service treatment records, the service treatment 
records, particularly the separation report of medical 
examination, and the Veteran's own statements provide 
evidence against a finding that any current headaches or 
sinusitis is related in anyway to the Veteran's active 
service.  Hence, his appeal must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed conditions.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2003 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In June 2003, the Veteran submitted a 
VA FORM 21-4142, authorizing Kaiser Pemanente to release to 
VA records of treatment of sinusitis and headaches from 1975 
forward.  He provided an address in San Diego, California.  
Of record are records of treatment of the Veteran from 1983 
to 2003.  The notes that are marked with a specific location 
are from California.  

In August 2003, the RO sent a letter to the Veteran again 
asking him to submit evidence to substantiate his claim.  He 
submitted another Form 4142, this time identifying treatment 
at Kaiser Permanente in Hawaii from 1971 to 1973 for his 
sinuses and at "Postmasters" in Hawaii in 1980 (followed by 
a question mark) for his sinuses.  In October 2003, the RO 
sent him another letter asking him to provide an address from 
which to request his records.  The Veteran did not respond.  

As to these later communications, the Board finds that VA has 
satisfied its duty to assist the Veteran in obtaining private 
treatment records.  The duty to obtain evidence is shared by 
VA and the Veteran.  See Olson v. Principi, 480, 483 (1992); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  He did not respond with 
the information requested by the RO.  VA has discharged its 
duty to assist with regard to obtaining evidence identified 
by the Veteran.  

VA did not afford the Veteran a medical examination with 
regard to his claims.  However, there is no indication of an 
association between the Veteran's service and any current 
headaches or sinus symptoms.  In fact, the Board must finds 
that the service and post-service treatment records, as a 
whole, provide negative evidence against this claim.  The 
Veteran's wholly unsupported speculation regarding an 
association does not rise to the even a low threshold of an 
indication of an association as described by the Court in 
McLendon.  Indeed, if the mere expression of a possible 
association is sufficient to meet that threshold then it 
would be a rare case, if any case, that did not require an 
examination.  The Board does not find the low threshold of 
the indication of an association to be so low that there is 
no threshold and thus do away with 38 U.S.C.A. § 5103A(d).  
VA has no duty to provide the Veteran with a medical 
examination or obtain an opinion in this case.  

Neither the Veteran nor his representative has sufficiently 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


